IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 97-50384
                          Conference Calendar



CAROL JOHNENE MORRIS,

                                           Plaintiff-Appellant,

versus

SYLVIA VILLALBA ET AL.,

                                           Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. MO-96-CV-182
                        - - - - - - - - - -
                           April 8, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Carol Johnene Morris, Texas prisoner #488243, appeals from

the district court’s dismissal as frivolous pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i) of her civil rights complaint.    Morris’s claim

that her state parole was improperly revoked is legally frivolous

because she has not shown that the revocation has been declared

invalid.   See Jackson v. Vannoy, 49 F.3d 175, 177 (5th Cir.),

cert. denied, 116 S. Ct. 148 (1995).    Moreover, members of the

Texas Board of Pardons and Paroles who personally participate in

the quasi-judicial activity of parole revocation proceedings are

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-50384
                                -2-

entitled to absolute immunity.   See McGrew v. Texas Bd. of

Pardons and Paroles, 47 F.3d 158, 160-61 (5th Cir. 1995).

Accordingly, the district court did not abuse its discretion by

dismissing Morris’s complaint as frivolous.   See Moore v. Mabus,

976 F.2d 268, 270 (5th Cir. 1992).   The district court’s judgment

is AFFIRMED.   Morris’s motions for summary judgment and for

production of documents and audiotapes are DENIED.

     JUDGMENT AFFIRMED; MOTIONS DENIED.